Siebeceee, J.
The question in this case presents the inquiry, Did the Commission err in holding that decedent’s sister is entitled, under the provisions of the Compensation Act, to receive the benefit provided for persons wholly dependent upon employees who die from injuries received in the course of their employment ? These statutes provide that the facts of dependency and of the extent thereof are to be determined in .accordance with the facts as they exist at the time of the accident to the employee. An investigation-of the facts and circumstances as disclosed by the record establishes that the *97decedent and bis sister, the applicant, were on friendly relations and that he was disposed to aid her to secure the necessities of life in case she needed such assistance; that he furnished pecuniary aid for her support during the period of five months immediately prior to his death, and that he would have continued to give her such aid thereafter if her necessities demanded such assistance. It also appears, as the circuit court held, that her uncle took her into his family and furnished the privileges of a home during the last three months of her pregnancy, during the lying-in period and the succeeding two months, up to the time of her brother’s death. True, this uncle received some compensation from the decedent for this care and support of her, but it is clear that the amount so received only partly paid for the care, board, and lodging furnished by the uncle. The evidence does not clearly indicate what the uncle’s treatment of her would have been if the brother had refused to -contribute to her support. But it is apparent that the. applicant in all probability will hereafter require assistance to secure the necessities and comforts of life, when we consider her circumstances in life, her want of financial means, and her ability to earn a livelihood in view of her misfortunes that attend her motherhood. The evidence justified the inference that she will probably be able to partially provide for her needs and that if the decedent had lived he would have continued to contribute to her support. We deem the facts and circumstances of the case establish the fact that the applicant was partially dependent on decedent for support at the time of the accident within the contemplation of the Compensation Act.
Upon this state of the case the circuit court properly reversed the order of the Industrial Gommission and rightfully recommitted the controversy to the Gommission to determine the extent of the partial dependency of the ^applicant.
By the Court. — The judgment is affirmed on both appeals. No costs to be taxed in the action.